DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 Response to Amendment
Claims 1-18 are pending.
Response to Arguments
Application’s Arguments filed 12/22/2020 have been fully considered.
Regarding the rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdo et al. (US20060069797A1) in view of Ghosh et al. (US20090303156A1), Applicant argues on page 8 that Ghosh fails to teach "determining whether to render the video stream before sending to the client device based on a configuration parameter provided by the client device to the server computing device."
Applicant’s arguments are not persuasive. Ghosh describes in para [0055] the thin-client server system 220 asks that thin-client terminal system 240 to disclose its graphics capabilities so the thin-client server system 220 will know how to handle video output for that particular thin-client terminal system 240. Therefore Ghosh discloses the limitation above of the claim.

Next, Applicant argues on page 8 that Abdo fails to teach "rendering an area of the GUI occupied by the video stream with a placeholder display element and transmitting the rendered display elements to the client device for display." 
Applicant’s arguments are not persuasive. Abdo discloses: 
"rendering an area of the GUI occupied by the video stream [media presentation window] with a placeholder display element [placeholder 304]" by showing in Figs 2-3 and para [0016] the server creating a placeholder 304 which corresponds to the media presentation window 302 on the client; and 

Abdo therefore discloses the language of the claim.
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdo et al. (US20060069797A1) in view of Ghosh et al. (US20090303156A1).
Regarding claim 1, Abdo discloses a method for providing a graphical user interface (GUI) from a server computing device to a client device, the method comprising (para [0029] shows a remote desktop server 102 sends data relating to the server's desktop 110 to client 104; para [0027] shows one server may have multiple clients): 
executing, by the server computing device, a machine that generates GUI elements [icons] of the GUI associated with the machine for display on a client device (Fig 2 and para [0014] shows a media player window 202 corresponding to the media player icon is opened on the server desktop 110. The updated server desktop is transmitted, such as in a bit map format, to the client which then updates remote desktop 114; Fig 5 and para [0030] show display elements include user-interface component 502 such as icons. Virtually any components that are not media components are part of user interface component 502); 
receiving a request to display a video stream within the GUI [media player window] (para [0043] shows a user requests to play media which is encoded at the source; the media is then decoded and rendered at the client’s media player window 202); 
rendering, on the server, display elements of the GUI [placeholder 304 and icons] other than the requested video stream including rendering an area of the GUI occupied by the video stream [media presentation window] with a placeholder display element [placeholder 304] (Fig 3 and para [0016] show the server creates a placeholder 304 which corresponds to the media presentation window on the client; Fig 5 and para [0030] show the server renders other display elements including user-interface component 502 (icons.) Virtually any components that are not media components are part of user interface component 502; para [0035] shows the user interface component 502 (e.g. icons) is combined with placeholder 504 to generate remote desktop 114 at the client 104); and 
transmitting the rendered display elements to the client device for display (Fig 5 and para [0032, 0035] show placeholder 304 and user interface component 502 (icons) are transmitted over user-interface channel 506 to the client device for display); and 
transmitting the video stream to the client device, wherein the video stream is configured for decoding by the client device and rendering within the GUI presented on the client device (Fig 5 and para [0034] show media channel 508 is used to transmit bandwidth-intensive experiences such as video; para [0014, 0043] shows the media is then decoded and rendered at the client’s media player window 202.)

Abdo discloses implementations one remote desktop server may have multiple clients (para [0028]) but fails to teach the remote desktop server is a Virtual Machine (VM). Furthermore, Ghosh fails to teach the method:
determining whether to render the video stream before sending to the client device based on a configuration parameter provided by the client device to the server computing device; 
in response to determining not to render the video stream, transmitting the video stream to the client device.
However Ghosh discloses a Virtual Machine (VM) (para [0050] shows the thin-client server system 220 of FIG. 3 for supporting the thin-client terminal systems may include a virtual graphics card; para [0051] shows a virtual graphics card 331 is created for each thin-client terminal); and 
determining whether to render the video stream before sending to the client device based on a configuration parameter provided by the client device to the server computing device (para [0051] shows the goal of the virtual graphics card 331 is to output either bit-mapped graphics to be placed into the thin-client screen buffer 215 for a thin-client terminal system or to output an encoded video stream that is supported by the video decoder within a thin-client terminal system; para [0055] the thin-client server system 220 asks that thin-client terminal system 240 to disclose its graphics capabilities so the thin-client server system 220 will know how to handle video output for that particular thin-client terminal system 240; [Abstract] and para [0058] shows the server may decode, render a video stream as bit-mapped graphics and store within the local screen buffer for transmission to the client if the thin-client terminal system 240 associated with a digital video stream request does not have the appropriate video decoder for that digital video stream; para [0061] shows this is illustrated in FIG. 3 as an arrow of bit-mapped graphics from video decoder 332 to thin-client screen buffer 215); 
in response to determining not to render the video stream, transmitting the video stream to the client device (para [0051, 0057] shows otherwise, the server outputs an encoded video stream that is supported by the video decoder within a thin-client terminal system if the associated thin-client terminal system 240 does have the appropriate video decoder capability.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the remote desktop server in Abdo (para [0003]) to include the virtual graphics card in Ghosh (para [0051]) in order to support video stream decoding at the thin-client (Ghosh; para [0010]).

Regarding claim 2, Abdo-Ghosh as applied to claim 1 discloses the display elements are transmitted to the client device in a first communication channel and the encoded video stream is transmitted separately from the rendered display elements using a second communication channel (Abdo; para [0032] shows user interface component 502 transmitted over user-interface channel 506 and data relating to media components 504 transmitted over media channel 508; para [0042] shows the server streams media to client over a side-band such as UDP or TCP, e.g. the display elements are transmitted over an in band channel.)

Regarding claim 3, Abdo-Ghosh as applied to claim 1 discloses transmitting control information associated with the video stream to the client device, wherein the control information comprises video stream attributes (Abdo; para [0263] shows the method negotiates between the server and the client to determine what media formats are supported by the client) and 
positioning information of the video stream in the GUI (Abdu; Fig 4 and para [0017] show a user drags the media player window 202 to a different region of the remote desktop. The position changes are tracked and sent to the server which updates the server desktop. The changes are also reflected on the server's placeholder 304. The changes to the placeholder are tracked on the server and relayed to the client such that the location of the media presentation can be correspondingly updated.)

Regarding claim 6, Abdo-Ghosh as applied to claim 1 discloses a virtual graphics processing unit (VGPU) stack renders the display elements of the GUI while keeping the video stream separate from the display elements (Ghosh; Fig 3 and para [0051] show a Virtual Graphics Card is to output either bit-mapped graphics to be placed into the thin-client screen buffer 215 for a thin-client terminal system or to output an encoded video stream that is supported by the video decoder within a thin-client terminal system. Abdo; para [0033] shows user-interface channel 506 communicates user-interface component 502 to client 104; para [0034] shows media channel 508 is used to transmit bandwidth-intensive experiences such as video.)

Regarding claims 7-9 and 12, claims 7-9 and 12 are directed to a system. These system claims require limitations that are similar to those recited in the method claims 1-3 and 6 to carry out the method steps.  And since the references of Abdo-Ghosh combined teach the method including limitations required to carry out the method steps, therefore method claims 7-9 and 12 would have also been obvious in view of the method disclosed in Abdo-Ghosh combined.
Furthermore, Abdo-Ghosh as combined discloses a server computing device including one or more processors and one or more storage devices having computer-executable components including instructions that when executed perform operations (Abdo; para [0048]).

Regarding claims 13-15 and 18, claims 13-15 and 18 are directed to one or more non-transitory computer-readable storage media. Claims 13-16 require limitations that are similar to those recited in the method claims 1-3 and 6 to carry out the method steps.  And since the references of Abdo-Ghosh combined teach the method including limitations required to carry out the method steps, therefore method claims 13-16 would have also been obvious in view of the method disclosed in Abdo-Ghosh combined.
Furthermore, Abdo-Ghosh as combined discloses one or more non-transitory computer-readable storage media (Abdo; para [0049]).

Claims 4, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdo in view of Ghosh, further in view of ElArabawy et al. (US20130298170A1).
Regarding claims 4, 10 and 16, Abdo-Ghosh as applied to claims 1, 7 and 13 discloses:
determining, by the server, a performance capability of the client device; and modifying the video stream based on the determined performance capabilities prior to transmitting the video stream to the client device (Ghosh; para [0055] shows thin-client terminal system 240 to disclose its graphics capabilities so the thin-client server system 220 will know how to handle video output for that particular thin-client terminal system 240)

Abdo-Ghosh fails to teach:
comparing the determined performance capability of the client device with one or more predetermined threshold values; and 
in response to the performance capability satisfying one or more of the threshold values, modifying the video stream based on the determined performance capabilities prior to transmitting the video stream to the client device.
However ElArabawy, in an analogous art ([Abstract] shows video streaming), discloses:
comparing the determined performance capability of the client device with one or more predetermined threshold values (para [0128] shows an estimated buffer occupancy is below a threshold level. The threshold level can be chosen to allow for processing and transport time necessary to adjust operation, for example the threshold value can take into consideration TCP packet transport, radio access network transport, or buffer occupancy estimation calculation time); and 
in response to the performance capability satisfying one or more of the threshold values, modifying the video stream based on the determined performance capabilities prior to transmitting the video stream to the client device (para [0029] shows  load reduction actions are taken on one or more video streams in a manner that maximizes the overall QoE parameter.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the remote desktop server in Abdo-Ghosh with the teaching of ElArabawy in order to apply at least one load reduction action to each selected video stream, whereby the at least one load reduction action reduces a required network resource load associated with the selected video stream (ElArabawy; para [0006]).

Claims 5, 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abdo in view of Ghosh, further in view of Fagg (US20100226548A1).
	Regarding claims 5, 11 and 17, Abdo-Ghosh as applied to claim 1 fails to teach the rendered GUI display elements are encoded prior to transmission, the encoding including applying compressing the display elements.
	However Fagg, in an analogous art (para [0028] shows the server 302 and the client 314 maintain a remote session over a network), discloses: 
the rendered GUI display elements [image frame] are encoded prior to transmission, the encoding including applying compressing the display elements (para [0028] shows the server 302 divides each image frame 308 into a plurality of tiles 310; para [0029, 0031] shows for each tile 310 of each frame 308, the RDP server 304 determines whether compression is to be used, if so, compresses the tile using different available codecs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the remote desktop server in Abdo-Ghosh with the teaching of Fagg in order to perform bandwidth reduction (Fagg; para [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442